Exhibit 3.2 RIDGEWOOD ENERGY Y FUND, LLC LIMITED LIABILITY COMPANY AGREEMENT Dated as of May 1, 2008 TABLE OF CONTENTS ARTICLE 1. THE LIMITED LIABILITY COMPANY 1 Section 1.1. Name 1 Section 1.2. Registered Office; Registered Agent, Other Offices 1 Section 1.3. Purpose 1 Section 1.4. Powers 2 Section 1.5. Term 3 Section 1.6. Power of Attorney 3 Section 1.7. Title to Fund Assets 4 ARTICLE 2. CAPITALIZATION; SHARES; ADDITIONAL ISSUANCES OF SHARES 4 Section 2.1. Capital Structure Generally; Limited Liability Shares and Investor GP Shares 4 Section 2.2. Membership Certificates 5 Section 2.3. Designations of Series; Additional Issuances of Shares 5 ARTICLE 3. PROJECT ACCOUNTS; CAPITAL ACCOUNTS; PERCENTAGE INTERESTS 5 Section 3.1. General 5 Section 3.2. Capital Accounts 6 Section 3.3. Deficit Restoration Obligation of the Manager 7 ARTICLE 4. ALLOCATION OF NET PROFITS AND NET LOSSES 7 Section 4.1. Net Profits from Operations 7 Section 4.2. Net Losses from Operations 7 Section 4.3. Net Profits from Capital Transactions 7 Section 4.4. Net Losses from Capital Transactions 7 Section 4.5. Net Profits from Temporary Investments 8 Section 4.6. Regulatory Allocations 8 Section 4.7. Curative Allocations 9 Section 4.8. Other Allocation Rules 9 Section 4.9. Tax Allocations 9 Section 4.10. TMP; Elections 10 Section 4.11. Partnership Treatment 10 ARTICLE 5. DISTRIBUTIONS 10 Section 5.1. Distributions of the Early Investment Incentive and Advance Distribution 10 Section 5.2. Distributions of Available Cash from Operations. 11 Section 5.3. Distributions of Available Cash from Capital Transactions 11 Section 5.4 Distributions of Available Cash from Temporary Investments 11 Section 5.5. Liquidating Distributions 11 Section 5.6. Treatment of Amortization, Etc. and Loans 12 Section 5.7. Amounts Withheld 12 Section 5.8. Limitations on Distributions 12 Section 5.9. Distributions in Kind 12 ARTICLE 6. MANAGEMENT AND OPERATIONS 12 Section 6.1. Management of the Fund 12 Section 6.2. Manager’s Powers 13 Section 6.3. Limitations on the Powers of the Manager 15 Section 6.4. Delegation by Manager 15 i Section 6.5. Compensation of the Manager; Reimbursement of Expenses of the Manager 15 Section 6.6. Other Activities of the Manager and Affiliates of the Manager 16 ARTICLE 7. RIGHTS OF MEMBERS 17 Section 7.1. Rights of the Members Generally 17 Section 7.2. Member Approval 17 Section 7.3. Voting Rights of Members 17 Section 7.4. Meetings 17 Section 7.5. Names of Members 18 ARTICLE 8. WITHDRAWALS. 18 Section 8.1. Withdrawals 18 ARTICLE 9. TRANSFERS 19 Section 9.1. Transfers of Membership Interests 19 Section 9.2. Conditions to Transfer 19 Section 9.3. Opinion of Counsel 20 Section 9.4. Involuntary Transfers 21 Section 9.5. Substitute Members 21 Section 9.6. Transfers by the Manager 21 Section 9.7. Transfers in Violation of Agreement Not Recognized 21 Section 9.8. Certain Changes in Record Ownership 21 ARTICLE 10. BOOKS OF ACCOUNT; TAX AND FINANCIAL REPORTS; CONFIDENTIALITY 22 Section 10.1. Maintenance of Books and Records, Etc. 22 Section 10.2. Tax Information 22 Section 10.3. Confidentiality 23 Section 10.4. Investor Access to Information 23 ARTICLE 11. INDEMNIFICATION; EXCULPATION 24 Section 11.1. Indemnified Representatives 24 Section 11.2. Exculpation of Covered Persons 25 Section 11.3. Liability to the Members and the Fund 25 Section 11.4. Indemnification of Covered Persons 25 Section 11.5. Reliance 25 Section 11.6. Additional Indemnification Matters 25 Section 11.7 Manager’s Indemnification of Holders of Investor GP Shares 25 ARTICLE 12. DISSOLUTION AND WINDING UP 26 Section 12.1. Event of Dissolution 26 Section 12.2. Winding Up 26 Section 12.3. Deemed Distribution and Recontribution 26 Section 12.4. Rights of Members 26 Section 12.5. Termination 26 ARTICLE 13. DEFAULT 26 Section 13.1. Default 26 Section 13.2. Rights of the Manager and Other Members Upon Default 27 ARTICLE 14. NOTICES 27 Section 14.1. Notices 27 ii ARTICLE 15 MISCELLANEOUS 28 Section 15.1. Conversion to Corporate Form 28 Section 15.2. Further Action 28 Section 15.3. Waiver of Action for Partition; No Bill for Accounting 28 Section 15.4. Binding Effect 28 Section 15.5. Severability 28 Section 15.6. Incorporation by Reference 28 Section 15.7. Entire Agreement 28 Section 15.8. Amendment 29 Section 15.9. No Waiver 29 Section 15.10. Additional Remedies 29 Section 15.11. Construction 29 Section 15.12. Headings; References 30 Section 15.13. Counterparts; Fax Signatures 30 Section 15.14. Jurisdiction and Venue 30 Section 15.15. Governing Law 30 Section 15.16. Arbitration 30 ANNEX IDEFINITIONS iii RIDGEWOOD ENERGY Y FUND, LLC LIMITED LIABILITY COMPANY AGREEMENT THIS LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) relates to Ridgewood Energy Y Fund, LLC, a limited liability company formed under the laws of the State of Delaware (the “Fund”), and is entered into as of May 1, 2008 (the “Effective Date”), by and among Ridgewood Energy Corporation, a Delaware corporation (the “Ridgewood Energy Corporation”), and the Persons who subscribe as investors in the Fund (individually, an “Investor” so long as each such Person is a Member of the Fund and, collectively, the “Investors”).The Manager and the Investors are sometimes referred to herein, individually, as a “Member” and sometimes referred to herein, collectively, as the “Members”). WHEREAS, capitalized words and phrases used in this Agreement and not otherwise defined herein have the meanings set forth in Annex I hereto; and WHEREAS, the Fund was formed by the filing of the Certificate of Formation in Delaware on March 25,, 2008 (the “Formation Date”); and WHEREAS, the Members desire to reflect certain other matters with respect to the Fund in this Agreement, including with respect to the affairs of the Fund and the conduct of its business, and this Agreement shall constitute a “Limited Liability Company Agreement” within the meaning of the Act; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, the parties hereto, intending to be legally bound hereby, agree as follows: ARTICLE 1.THE LIMITED LIABILITY COMPANY Section 1.1.Name.The name of the Fund shall be Ridgewood Energy Y Fund, LLC, or such other name or names determined by the Manager, and all business of the Fund shall be conducted in such name(s). Section 1.2.Registered Office; Registered Agent; Other Offices.Unless and until changed by the Manager, the registered office of the Fund in the State of Delaware shall be located at 1314 King Street, Wilmington, Delaware 19801, and the registered agent for service of process on the Fund in the State of Delaware at such registered office shall be Christiana Corporate Services, Inc.The Fund may maintain offices at such other place or places within or outside the State of Delaware as the Manager determines to be necessary or appropriate. Section 1.3.Purpose. 1.3.1.The Fund’s purpose is to acquire, drill, construct and develop natural gas and oil prospects, including pipelines, platforms and other infrastructure projects, in shallow and deep offshore waters in the Gulf of Mexico (the “Projects”) and to generate cash distributions to Members from the sale of oil and natural gas produced from such Projects and shall include the doing of any and all things incident thereto or connected therewith including, but not limited to, pre-development and other preparatory activities for the Projects, including without limitation, evaluation, investigation, due diligence activities, permitting, and other development activities.The Fund may effect any of these transactions on its own, together with Affiliates, or together with non-Affiliates. 1.3.2.In carrying out its purposes, the Fund has the power to perform any act that is necessary, advisable, customary or incidental thereto. It may invest in a passive or active manner in, develop, plan, construct, manage, operate, advise, transfer or dispose of, any facility or interest and produce or market products or services.The Fund may act independently, through subsidiary organizations, in cooperation with others or through business entities in which others have interests whether as principal, agent, partner, owner, member, associate, joint venturer or otherwise. When related to its purposes, the Fund may also guarantee obligations of other Persons, supply collateral for those obligations or for the issuance of letters of credit or surety bonds benefiting other Persons, enter into leases as lessor or lessee or acquire goods or services for the use or benefit of other Persons. 1.3.3.The Fund may make interim investments of funds and may take all action necessary, advisable or appropriate to maintain its existence, enforce this Agreement and its rights or the rights of the Members and comply with legal requirements. Section 1.4.Powers.Subject to the other provisions of this Agreement, the Fund shall be and hereby is authorized and empowered to do or cause to be done any and all acts determined by the Manager to be necessary, advisable, convenient or incidental in furtherance of the purposes of the Fund, without any further act, approval or vote of any Person, including any Investor; and without limiting the generality of the foregoing, the Fund (and the Manager on behalf of the Fund) is hereby authorized and empowered: 1.4.1.to acquire, hold, transfer, manage, vote and own Working Interests, Royalty Interests, Temporary Investments, and any other assets held by the Fund, in accordance with and subject to the Fund’s purposes as set forth in Section 1.3 hereof and to manage, vote, and otherwise deal with the assets held by the Fund as may be necessary, advisable, convenient or incidental to further the purposes of the Fund; 1.4.2.to establish, maintain or close one or more offices within or without the State of Delaware and in connection therewith to rent or acquire office space and to engage personnel; 1.4.3.to open, maintain and close bank, brokerage and money market accounts, to draw checks or other orders for the payment of moneys, and to invest such funds as are temporarily not otherwise required for Fund purposes in Temporary Investments; 1.4.4.to set aside funds for reasonable reserves, anticipated contingencies and working capital; 1.4.5.to bring, defend, settle and dispose of Proceedings; 1.4.6.to engage or discharge consultants, custodians, attorneys, placement agents, accountants and other agents and employees, including Persons that may be Members or Affiliates thereof or, subject to ERISA, Affiliates of the Manager, and to authorize each such agent and employee (who may be designated as officers) to act for and on behalf of the Fund; 1.4.7.to execute, deliver and perform its obligations under contracts and agreements of every kind, and amendments thereto, necessary or incidental to the offer and sale of interests in the Fund, to the acquisition, holding and transfer of Working Interests, Royalty Interests, Temporary Investments or other assets held by the Fund, or otherwise to the accomplishment of the Fund’s purposes, and to take or omit to take such other actions in connection with such offer and sale, with such acquisition, holding or transfer, or with the investment and other activities of the Fund, as may be necessary, advisable, convenient or incidental to further the purposes of the Fund; 1.4.8.to borrow money, to issue guarantees, to enter into agreements with respect to obligations of the Fund or one or more Projects, to pledge assets of the Fund and to enter into any instrument or arrangements in connection therewith, including entering into any pledge, security, assignment or indemnity agreement and any modification, extension or renewal thereof; A-2 1.4.9.to prepare and file all tax returns of the Fund; to make such elections under the Code (including an election under Section 743(e) or 754 of the Code) and other relevant tax laws as to the treatment of items of Fund income, gain, loss, deduction and credit, and as to all other relevant matters, as the Manager deems necessary or appropriate; and, subject to other provisions of this Agreement, to select the method of accounting and bookkeeping procedures to be used by the Fund; 1.4.10.to take all action that may be necessary, advisable, convenient or incidental for the continuation of the Fund’s valid existence as a limited liability company under the Act and in each other jurisdiction in which such action is necessary to protect the limited liability of the Members or to enable the Fund, consistent with such limited liability, to conduct the investment and other activities in which it is engaged; 1.4.11.to carry on any other activities necessary to, in connection with, or incidental to any of the foregoing or the Fund’s investment and other activities; and 1.4.12.to exercise any and all powers granted to a limited liability company under this Agreement or applicable law, including the Act, in carrying out its purposes. Section 1.5.Term.The term of the Fund shall continue until the winding up and liquidation of the Fund in accordance with Article 12 of this Agreement. Section 1.6.Power of Attorney.Each Member hereby constitutes and appoints the Manager and its authorized officers and attorneys-in-fact, as the case may be, with full power of substitution, as such Member’s true and lawful agent and attorney-in-fact, with full power and authority in such Member’s name, place and stead, to: 1.6.1.execute, swear to, acknowledge, deliver, file and record in the appropriate public offices: 1.6.1.1.all certificates, documents and other instruments (including this Agreement and the Certificate of Formation and all amendments or restatements hereof or thereof) that the Manager determines to be necessary or appropriate to form, qualify or continue the existence or qualification of the Fund as a limited liability company in the State of Delaware and in all other jurisdictions in which the Fund may conduct business or own property; 1.6.1.2.all certificates, documents and other instruments that the Manager determines to be necessary or appropriate to use assumed names; 1.6.1.3.all certificates, documents and other instruments that the Manager determines to be necessary or appropriate to reflect, in accordance with its terms, any amendment, change, modification or restatement of this Agreement; 1.6.1.4.all certificates, documents and other instruments (including conveyances and a certificate of cancellation) that the Manager determines to be necessary or appropriate to reflect the dissolution and liquidation of the Fund pursuant to the terms of this Agreement; 1.6.1.5.all certificates, documents and other instruments relating to the admission, withdrawal, removal or substitution of any Member pursuant to, or other events described in this Agreement; and A-3 1.6.1.6.all certificates, documents and other instruments relating to the determination of the rights, preferences and privileges of any class or series of Shares issued pursuant to this Agreement; 1.6.2.execute, swear to, acknowledge, deliver, file and record all ballots, consents, approvals, waivers, certificates, documents and other instruments that the Manager determines to be necessary or appropriate to (i) make, evidence, give, confirm or ratify any vote, consent, approval, agreement or other action that is made or given by the Members hereunder or is consistent with the terms of this Agreement or (ii) effectuate the terms or intent of this Agreement; provided, however, that when required by this Agreement that establishes a percentage of the Members or of the Members of any class or series required to take any action, the Manager may exercise the power of attorney made in this Section 1.6.2 only after the necessary vote, consent or approval of the Members or of the Members of such class or series, as applicable. Nothing contained in this Section 1.6 shall be construed as authorizing the Manager to amend this Agreement except as may be otherwise expressly provided for in this Agreement. The foregoing power of attorney is hereby declared to be irrevocable and a power coupled with an interest, and it shall survive and, to the maximum extent permitted by law, not be affected by the subsequent death, incompetency, disability, incapacity, dissolution, bankruptcy or termination of any Member and the Transfer of all or any portion of such Member’s Shares and shall extend to such Member’s heirs, successors, assigns and personal representatives.Each such Member hereby agrees to be bound by any representation made by the Manager, acting in good faith pursuant to such power of attorney; and each such Member, to the maximum extent permitted by law, hereby waives any and all defenses that may be available to contest, negate or disaffirm the action of the Manager, taken in good faith under such power of attorney. Each Member shall execute and deliver to the Manager, within 15 days after receipt of the request therefor, such further designation, powers of attorney and other instruments as the Manager determines to be necessary or appropriate to effectuate this Agreement and the purposes of the Fund. Section 1.7.Title to Fund Assets.Title to Fund assets, whether real, personal or mixed and whether tangible or intangible (in the aggregate being referred to as the “Fund Assets”), shall be deemed to be owned by the Fund.Title to any or all of the Fund Assets may be held in the name of the Fund or one or more nominees, as the Manager may determine.The Fund hereby declares and warrants that any Fund Assets for which record title is held in the name of one or more of its Affiliates or one or more nominees shall be held by such Affiliates or nominees for the use and benefit of the Fund in accordance with the provisions of this Agreement; provided, however, that the Manager shall use reasonable efforts to cause record title to such Fund Assets (other than those assets in respect of which the Manager determines that the expense and difficulty of conveyancing makes transfer of record title to the Fund impracticable) to be vested in the Fund as soon as reasonably practicable.All Fund Assets shall be recorded as the property of the Fund in its books and records, irrespective of the name in which record title to such Fund assets is held. ARTICLE 2. CAPITALIZATION; SHARES; ADDITIONAL ISSUANCES OF SHARES Section 2.1.Capital Structure Generally; Limited Liability Shares and Investor GP Shares.The Fund is hereby authorized to issue Membership Interests denominated in Shares with such rights, preferences, limitations, and privileges as set forth herein and as may be determined by the Manager consistent herewith.Each Share may, at the discretion of each Investor, be either a Limited Liability Share or an Investor GP Share.Each Investor GP Shareholder shall be subject to personal unlimited liability for the debts, obligations and Liabilities of the Fund (to the extent that such debts, obligations and Liabilities are not satisfied out of Fund Assets) that accrue before such Investor GP Share is converted into a Limited Liability Share.Investor GP Shares shall be automatically converted to Limited Liability Shares by the Manager when drilling activities that generate deductions are complete or at a time and in a manner prescribed by the Manager.Except with respect to the Early Investment Incentive and Advance Distribution, each Share, whether a Limited Liability Share or an Investor GP Share, shall have identical rights to allocations and distributions (including allocations and distributions upon liquidation, dissolution or other winding up of the Fund).Investors shall have no voting rights as Members or as holders of Shares, except as provided in Article 7 or otherwise as specifically provided in this Agreement or the Act.The names of the Members and their respective number of Shares, as such names and number may change from time to time in accordance with this Agreement, shall be set forth on the Fund’s books and records.The Manager, in its sole discretion, may issue fractions of a Share, but is not required to do so. A-4 Section 2.2.Membership Certificates.A Person having or acquiring Shares shall not be issued membership certificates to denominate such Person’s Shares, unless otherwise determined by the Manager.The form of any such certificate shall be as determined by the Manager. Section 2.3.Designations of Series; Additional Issuances of Shares. 2.3.1.From time to time, the Fund, at the discretion of the Manager, may issue Shares in the form of series (each, a “Series”).A holder of Shares within a particular Series shall be entitled to the economic rights (including rights to share in the Net Profits from Operations, Net Losses from Operations, Net Profits from Capital Transactions, Net Losses from Capital Transactions, Available Cash from Operations, Available Cash from Capital Transactions, and other items of expenses, deductions, gains, and income) of the Fund’s Projects corresponding to such Series and shall not be entitled to any economic rights associated with the Projects that do not correspond to such Series. 2.3.2.The Manager shall take all actions that it determines to be necessary or appropriate in connection with: (i) each issuance of Shares, and (ii) the admission of additional Members.The Manager shall determine the relative designations, preferences, rights, powers and duties of the holders of the Shares being so issued.The Manager shall do all things necessary to comply with the Act and is authorized and directed to do all things that it determines to be necessary or appropriate in connection with any issuance of Shares pursuant to the terms of this Agreement, including compliance with any statute, rule, regulation or guideline of any federal, state or other governmental agency. ARTICLE 3.CAPITAL ACCOUNTS; PERCENTAGE INTERESTS Section 3.1.General.Except with respect to any Investor GP Shareholder and except as otherwise expressly provided in this Article 3 with respect to the Manager or pursuant to a separate agreement executed by a Member: (i) no Member shall have any obligation to make contributions of capital (other than such Member’s Capital Contribution), loan money or otherwise provide financing to the Fund, (ii) no Member shall have any personal liability for the repayment of any Capital Contributions of, or loan to the Fund by, any other Member, (iii) no Member shall be liable for the debts, Liabilities, contracts, or any other obligations of the Fund, and (iv) no Member shall have any obligation to restore any negative balance in such Member’s Capital Account.The Members shall not demand or receive, and shall have no right to receive, a return of any Member’s Capital Contributions, or to receive interest on any Capital Contribution at any time made to the Fund or on the balance of their respective Capital Accounts, except as otherwise provided in this Agreement.Except with respect to the Investor GP Shareholders that are required to satisfy the Liabilities of the Fund jointly and severally, neither the Fund nor any Member shall, by execution of this Agreement, assume or bear responsibility or liability for any indebtedness or obligation of any other Member incurred or arising either before or after the execution of this Agreement.Nothing contained in this Agreement shall be considered to constitute any Member as the agent of any other Member. A-5 Section 3.2.Capital Accounts.The Fund shall establish and maintain separate accounts (each, a “Capital Account”) for each of the Members in accordance with the following provisions: 3.2.1.To each Member’s Capital Account there shall be credited: (i) such Member’s Capital Contributions, (ii) such Member’s distributive share of Net Profits from Operations and Net Profits from Capital Transactions in which such Member is entitled to participate pursuant to this Agreement, (iii) such Member’s distributive share of Net Profits from Temporary Investments, (iv) any items in the nature of income or gain that are specially allocated pursuant to Sections 4.6, 4.7, and/or 4.8, hereof, (v) such Member’s distributive share of Simulated Gain or, if the Manager elects to use Actual Depletion Deductions pursuant to Section 1.704-1(b)(2)(iv)(k)(3) of the Regulations, such Member’s Actual Gains, and (vi) the amount of any Fund Liabilities assumed by such Member or secured by any Fund Assets distributed to such Member; 3.2.2.To each Member’s Capital Account there shall be debited: (i) the amount distributed to such Member, (ii) such Member’s distributive share of Net Losses from Operations and Net Losses from Capital Transactions in which such Member is entitled to participate pursuant to this Agreement, (iii) such Member’s distributive share of Net Losses from Temporary Investments, (iv) any items in the nature of deduction or loss that are specially allocated pursuant to Sections 4.6, 4.7, and/or 4.8, hereof, (v) either such Member’s distributive share of Simulated Losses and Simulated Depletion Deductions or, if the Manager elects to use Actual Depletion Deductions pursuant to Section 1.704-1(b)(2)(iv)(k)(3) of the Regulations, such Member’s Actual Losses and Actual Depletion Deductions, and (vi) the amount of any Liabilities of such Member assumed by the Fund or which are secured by any property contributed by such Member to the Fund; 3.2.3.In the event all or a portion of a Member’s Membership Interest is transferred in accordance with the terms of this Agreement, the transferee shall succeed to the Capital Account of the transferor to the extent it relates to the transferred Membership Interest; 3.2.4.In determining the amount of any liability for purposes of this Section 3.2, there shall be taken into account Code Section 752(c) and any other applicable provisions of the Code and Regulations; and 3.2.5.For purposes of computing the Members’ Capital Accounts, Simulated Depletion Deductions, Simulated Gains, and Simulated Losses for each Project shall be allocated among the Members in the same proportions as they (or their predecessors in interest) were allocated the basis of such Project pursuant to Code Section 613A(c)(7)(D), the Regulations thereunder, and Section 1.704-1(b)(4)(v) of the Regulations.In accordance with Code Section 613A(c)(7)(D) and the Regulations thereunder and Section 1.704-1(b)(4)(v) of the Regulations, the adjusted basis of each Project shall be shared by the Members in the same proportions as they share Net Losses from Capital Transactions pursuant to Section 4.4 hereof for such Project. The foregoing provisions and the other provisions of this Agreement relating to the maintenance of Capital Accounts are intended to comply with Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner consistent with such Regulations.In the event the Manager shall determine that it is prudent to modify the manner in which the Capital Accounts, or any debits or credits thereto (including, without limitation, debits or credits relating to Liabilities that are secured by contributed or distributed property or that are assumed by the Fund or the Members), are computed in order to comply with such Regulations, the Manager may make such modification, provided that it is not likely to have a material effect on the amounts distributable to any Member pursuant to Article 12 hereof upon the dissolution of the Fund.The Manager also shall: (i) make any adjustments that are necessary or appropriate to maintain equality between the Capital Accounts of the Members and the amount of Fund capital reflected on the Fund’s balance sheet, as computed for book purposes in accordance with Regulations Section 1.704-1(b)(2)(iv)(g), and (ii) make any appropriate modifications in the event unanticipated events might otherwise cause this Agreement not to comply with Regulations Section 1.704-1(b). A-6 Section 3.3.Deficit Restoration Obligation of the Manager.If, upon liquidation, the Capital Account of the Manager and/or any Investor that is holding one or more Investor GP Shares as of the date of the liquidation has a deficit balance (after giving effect to all contributions, distributions, and allocations for all Accounting Periods, including the Accounting Period in which the liquidation occurs), the Manager and each such Investor shall make an additional Capital Contribution to the Fund in the amount necessary to restore such deficit balance to zero in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(3). ARTICLE 4. ALLOCATION OF NET PROFITS AND NET LOSSES Section 4.1.Net Profits from Operations.Except as otherwise required by Sections 4.6, 4.7, and 4.8, all items of Net Profits from Operations, if any, for each Accounting Period, shall be allocated fifteen percent (15%) to the Manager and eighty-five percent (85%) to the Investors in proportion to their respective Ownership Percentages; provided, however, that the Net Profits from Operations allocable to the Investors pursuant to this Section 4.1 shall be allocated among the Investors in the amount of and in proportion to their sharing of the Early Investment Incentive and Advance Distribution until such time that the Investors have been allocated an amount of Net Profits from Operations equal to the Early Investment Incentive and Advance Distribution that such Investors actually received. Section 4.2.Net Losses from Operations.Except as otherwise required by Sections 4.6, 4.7, and 4.8, all items of Net Losses from Operations, if any, for each Accounting Period, shall be allocated fifteen percent (15%) to the Manager and eighty-five percent (85%) to the Investors in proportion to their respective Ownership Percentages. Section 4.3.Net Profits from Capital Transactions.Except as otherwise required by Sections 4.6, 4.7, and 4.8, all items of Net Profits from Capital Transactions, if any, for each Accounting Period, shall be allocated to the Members in the following amounts and in the following priorities: 4.3.1.First, to the extent that distributions of Available Cash from Capital Transactions are made pursuant to Section 5.3, in the amount of and in the manner consistent with such distributions; 4.3.2.Second, to the extent that distributions of Available Cash from Capital Transactions are not made pursuant to Section 5.3, in the amount of and in the manner consistent with the distributions which would have been made pursuant to Section 5.3; 4.3.3.Third, to the Investors and the Manager in accordance with the distributions of Available Cash from Capital Transactions to which each would be entitled under Section 5.3 if the amount of such Net Profit from Capital Transactions for such Accounting Period had been distributed as Available Cash from Capital Transactions pursuant to
